TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2019



                                      NO. 03-18-00377-CV


    Angela Davis, as President of NEA-Dallas (a Local Affiliate of Texas State Teachers
    Association), on behalf of All Affected Members and Named Individuals, Appellant

                                                v.

           Mike Morath, Commissioner of Education of The State of Texas, and
          Dallas Independent School District, A Public Body Corporate, Appellees


        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                   AFFIRMED IN PART; REVERSED AND
             REMANDED IN PART-- OPINION BY JUSTICE TRIANA
        CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on March 19, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court affirms parts of the district court’s judgment (the

dismissal as untimely of the Teachers’ facial grievance as to the components of the TEI teacher-

appraisal system, and the dismissal of the Teachers’ salary-decrease complaint against DISD);

reverses the district court’s judgment (the commission lacked jurisdiction over the Teachers’

appeal of their grievance) and remands this cause to the Texas Commissioner of Education for

further proceedings consistent with this opinion. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.